In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1453V
                                        UNPUBLISHED


    KAREN VALENTINE,                                        Chief Special Master Corcoran

                        Petitioner,                         Filed: January 19, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Kyle Edward Pozza, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On October 23, 2020, Karen Valentine filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza vaccine received on November 17,
2017. Petition at 1. Petitioner further alleges that the vaccine was administered in the
United States, she suffered the residual effects of her injury for more than six months,
and no lawsuits have been filed or settlements or awards accepted by anyone, including
Petitioner, due to her vaccine-related injury. Petition at ¶¶ 19-21. The case was assigned
to the Special Processing Unit of the Office of Special Masters.



1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        On January 18, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent agrees that “petitioner’s alleged injury is consistent with
SIRVA as defined by the Vaccine Injury Table. Specifically, petitioner had no history of
pain, inflammation, or dysfunction of her left shoulder; pain occurred within 48 hours after
receipt of an intramuscular vaccination; pain was limited to the shoulder in which the
vaccine was administered; and no other condition or abnormality has been identified to
explain petitioner’s shoulder pain.” Id. at 5-6. Respondent further agrees that “based on
the medical records outlined [in the Rule 4(c) Report], petitioner suffered the residual
effects of her condition for more than six months. Therefore, based on the record as it
now stands, petitioner has satisfied all legal prerequisites for compensation under the
Act.” Id. at 6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2